Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered January 20, 1989, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defendant’s plea of guilty to the charge of sexual abuse in the first degree was in full satisfaction of a three-count superior court information as well as three other separate superior court informations filed against him. Furthermore, at the time of his plea, County Court informed defendant that he could receive the maximum permissible prison term of 2 Vs to 7 years. Instead, he received a sentence of only 1V6 to 4 years. These circumstances, coupled with the fact that defendant admitted sexual contact with one of his children, do not warrant a modification of the sentence imposed (see, People v Carlin, 136 AD2d 781).
Judgment affirmed. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.